This is a companion case to the case of Effie Lyons et al. v. S.D. Lyons, 182 Okla. 108, 76 P.2d 887, this day decided, and the facts of that case are the same here, except the following additional facts which are alleged in the petition: That S.D. Lyons purchased certain property with the proceeds of the business, half of which belonged to Sadie Lyons, and caused the legal title to same to be placed in the name of Jannie Luster, who is one and the same person as the defendant Mary J. Lyons; that said Mary J. Lyons had full knowledge that the property was purchased for and with money belonging to Sadie Lyons and that she now holds same in trust for the heirs of the said Sadie Lyons; that after the death of Sadie Lyons, S.D. Lyons married defendant Mary J. Lyons and purchased further property with the funds described above, placing the legal title to same in the name of Mary J. Lyons, of which she had actual knowledge. Plaintiffs pray for judgment against Mary J. Lyons decreeing her to hold the title in trust for plaintiffs, together with the rents and profits thereon; decreeing plaintiffs to be the owners thereof; appointing a receiver and for an accounting.
Under these allegations, which are taken as true on the defendant's motion for judgment on the pleadings and opening statement, Mary J. Lyons is in the same position as S.D. Lyons, defendant having conceded that a cause of action for a resulting trust is pleaded by plaintiffs, and the rules announced in cause No. 27668 are applicable here.
If follows that the trial court committed error in sustaining the motion of the defendants for judgment on the pleadings and opening statement, and the judgment is reversed, with directions to proceed in accordance with the views expressed in the companion case, No. 27668, 182 Okla. 108, 76 P.2d 887, and in this opinion.
OSBORN, C. J., BAYLESS, V. C. J., and WELCH and CORN, JJ., concur. *Page 113